OFFICE     OF THE      ATTORNEY     GENERAL     OF TEXAS


I                                  AUSTIN



                                                      February   9, 1959

I


,
    3011. Rogers Kellay
    Senate Chmber
    ,:.uetin, Texas

    Dear Senator    Xallejr:




            By your letter
    the opinion of this Cepa




    as it afiects   the movement of perishable    f&rults end voge-
    tables  produced in this state.      In this connection,  hoNever,
    your attention   is directed   to the Peat t&it the suspension
    shoul@ have the effeot     of a general lew; thnt is, thb aus-
    pension sfiould apply to fruits    and vegetables   of a parish-
    able ~nature wherever they mry be 3roduoad in the State of
    Texas.
!ion. Rogers   Kelley,   February   9th,    1939,   ?age 2.




         ‘!!ith reference   to your socon     inquiry,   you are aavisea
tkzt this Department has heretofore,          on January 24, 1939, by
In opinfon addressed to Hon. n, Lee O*Duniel, Covernor of
Texas, hzld that laws of the State of Terns can not be
suspended by resolution,       but nust be suspended by bill.
Article    3, Section    30 or the Constitution     prohibits   the
passage of nny law excapt by bill.          The Supre!a Court of
this stats In the case of City of San Antonio Pa. I.iiaklejohn,
09 Tex. 79, 33 S. 7:. 735, holds that a ‘law my not be re-
pealed by resolution,       and states thet *the act dich        des-
troys should be of equal dignity        with that which establishes.”
The suspension of e law Is in effect          a partial   and linited
mpeal thereof,       and we theral’ore aZvise tha% the suspension
of the lav: to which you refer must be acco=lplished by bill
rather than by resolution       or any other method oi prOCedUra
resorted     to in the Legislature.

                                           Yours .very truly

                                      ATTORK?‘!!GZ%%RALOF,T%AS